Citation Nr: 1701797	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  14-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUE

Entitlement to an effective date prior to August 4,1999, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

The Veteran is represented by:  Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  VA received the Veteran's initial claim of entitlement to service connection for PTSD on September 8, 1978, which was denied in a January 1979 rating decision.

2.  At the time of the September 8, 1978 claim and January 1979 rating decision, the Veteran experienced a psychiatric condition that was ultimately diagnosed as PTSD.

3.  Pursuant to the Veteran's most recent claim to reopen the issue of entitlement to service connection for PTSD, VA received a Meritorious Unit Commendation, which, although in existence, had not been previously associated with the claims file for consideration by VA.

4.  The Meritorious Unit Commendation is relevant, official service department record that, at least in part, served as the basis for granting service connection for the Veteran's PTSD.



CONCLUSION OF LAW

The criteria for an effective date of September 8, 1978, but no earlier, for the grant of entitlement to service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The extensive history associated with the Veteran's attempts to establish service connection for PTSD need not be detailed here.  It is sufficient to state for present purposes that the Veteran's initial claim of entitlement to service connection for PTSD (then diagnosed as a nervous condition), was received by VA on September 8, 1978, which was denied in a January 1979 rating decision.  The Veteran's most recent claim to reopen the issue of entitlement to service connection for PTSD was denied in April 2000.  Thereafter, the Veteran perfected an appeal.  Ultimately, the Board reopened and granted service connection for PTSD in a January 2011 decision.  In February 2011, the RO issued a rating decision wherein it effectuated the Board's grant of entitlement to service connection for PTSD.  Therein, the RO assigned a 100 percent rating, effective August 4, 1999, which represents the date the Veteran's underlying claim was received by VA.  The Veteran perfected an appeal of this decision seeking an earlier effective date.

Generally, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Citing to 38 C.F.R. § 3.156(c), the Veteran asserts that the correct effective date for the grant of service connection for PTSD should be September 8, 1978, the date VA received his initial claim.  See Virgil v. Peake, 22 Vet. App. 63 (2008).

According to 38 C.F.R. § 3.156(c)(1), if VA receives or associates with the claims file relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to:  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name; additional service records forwarded by the Department of Defense of the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim.  Records that qualify under 38 C.F.R. § 3.156(c)(1) do not include those that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

The Veteran identifies two documents that, according to him, qualify under 38 C.F.R. § 3.156(c)(1):  A DD 215 form and a Meritorious Unit Commendation.

The DD 215 form is a corrected version of the Veteran's DD 214.  This document was not associated with the claims file at the time of any of the prior final decisions.  However, even if the January 2011 grant of service connection was predicated on the DD 215, in situations where entitlement to service connection is established as a result of a correction, change, or modification of a military record, or of a discharge or dismissal, the award of service connection will be effective from the latest of the following dates:  (1) the date of application for correction, change, or modification with the respective service department, in either an original or a disallowed claim; (2) date of receipt of claim, if the claim was disallowed; or, one year prior to the date of reopening of a disallowed claim.  38 C.F.R. § 3.400(g).  The DD 215 is dated in July 2005, but the date that the Veteran requested the modification is not of record.  Regardless, if the Veteran requested the modification prior to August 4, 1999, August 4, 1999 is the later date and, thus, is the correct effective date.  If the modification was requested after August 4, 1999, the Veteran has already been granted a better benefit and the Board will not disturb that decision herein.  As such, under 38 C.F.R. § 3.400(g), an effective date prior to August 4, 1999 is not warranted.

Additionally, although the DD 215 is an official service department record that was not associated with the claims file at the time of the prior final decisions, there is no indication that it had been created until July 2005.  Consequently, the DD 215 did not exist at the time of the prior decisions and, thus, does not qualify under 38 C.F.R. § 3.156(c)(1).

With respect to the Meritorious Unit Commendation, this document was created during the Veteran's active duty.  Although the Meritorious Unit Commendation does not mention the Veteran by name, it relates to the Veteran's in-service stressor associated with his now service-connected PTSD, especially when it is considered along with his corrected DD 214, his service as a combat engineer, and the lay statements of record.  As such, the Board finds that the Meritorious Unit Commendation is a relevant, official service department record that existed, but was not associated with the claims file at the time of any prior final denial.  Accordingly, the Board finds that it qualifies under 38 C.F.R. § 3.156(c)(1) and, thus, the claim should have been reconsidered in the January 2011 Board decision, not reopened.  38 C.F.R. § 3.156(c)(1).

If an award is based all or in part on the records that qualify under 38 C.F.R. § 3.156(c)(1), the effective date is the date entitlement arose or the date VA received the previously denied claim, whichever is later.  The Board finds that Meritorious Unit Commendation did not serve as the sole basis for the January 2011 grant of service connection for PTSD, but it served as a part of the favorable evidence supporting said grant.  Therefore, the Board must ascertain the date of the Veteran's claim and the date entitlement arose to determine which is later.

As discussed above, the Veteran's initial claim of entitlement to service connection for PTSD (then claimed as a nervous condition) was date-stamped as received by VA on September 8, 1978.  This claim was denied in a January 1979 rating decision.  

The evidence of record demonstrated that the Veteran experienced a psychiatric condition at the time of the January 1979 rating decision.  With application of the benefit-of-the-doubt doctrine, especially considering that PTSD was not available as a diagnosis at the time of the January 1979 rating decision, the Board finds that this psychiatric condition was ultimately diagnosed as PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, entitlement to service connection for PTSD arose at some time prior to the date of his claim and, thus, his date of claim is later.

Based on the above, the Board finds that an effective date of September 8, 1978, but no earlier, is warranted for the award of service connection for the Veteran's PTSD.


ORDER

Entitlement to an effective date of September 8, 1978, but not earlier, for the grant of service connection for PTSD is granted, subject to the laws and regulations that govern the payment of monetary benefits.



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


